Case 2:18-cv-02505-TLP-cgc Document 23 Filed 07/20/20 Page 1 of 3                     PageID 74




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 KENNETH EARL MALONE,                            )
                                                 )
         Plaintiff,                              )
                                                 )        No. 2:18-cv-02505-TLP-cgc
 v.                                              )
                                                 )        JURY DEMAND
 NIKE and SIMOS,                                 )
                                                 )
        Defendants.                              )


                 ORDER ADOPTING REPORT AND RECOMMENDATION


      Plaintiff Kenneth Earl Malone sued pro se alleging that Defendants violated his rights

under the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12112-12117. (ECF

No. 1.) Defendants then moved to dismiss Plaintiff’s complaint for failure to state a claim or, in

the alternative, to require “Plaintiff to plead a more definite statement of facts.” (ECF No. 20-1

at PageID 65.)

      The Magistrate Judge issued a Report and Recommendation (“R&R”) recommending that

the Court grant Defendant’s motion to dismiss. (See ECF No. 22.) For the reasons below, the

Court ADOPTS the R&R and DISMISSES Plaintiff’s claim against Defendants.

                                           THE R&R

I.    Statute of Limitations

      The Magistrate Judge explained that Plaintiff had 90 days to sue Defendants under the

ADA starting from the day when he received his so-called Right to Sue letter from the Equal

Employment Opportunity Commission (“EEOC”). (Id. at PageID 70–71) (citing 42 U.S.C §

2000e-5(f)(1); Page v. Metro Sewer Dist., 84 F. App’x 583, 584–85 (6th Cir. 2003); McGhee v.
Case 2:18-cv-02505-TLP-cgc Document 23 Filed 07/20/20 Page 2 of 3                               PageID 75




    Disney Store, 53 F. App’x 751, 751 (6th Cir. 2002); Reynolds v. Solectron Global Servs., 358 F.

    Supp. 2d 688, 693 (W.D. Tenn. 2005)).

          The Magistrate Judge found that Plaintiff “received his Right to Sue Letter on April 20,

    2018” and “had until July 19, 2018 to file his Complaint in federal court.” (Id. at PageID 71.)

    But “Plaintiff filed this Complaint on July 20, 2018—one day outside of the ninety-day

    window.” (Id.) What is more, “Plaintiff failed to respond to Defendant’s Motion to Dismiss

    and therefore has provided . . . no reason why . . . waiver, estoppel, or equitable tolling should

    excuse his failure to timely file his Complaint.” (Id.) Thus, the Magistrate Judge recommended

    that the Court dismiss Plaintiff’s complaint because it was untimely filed. 1 (Id.)

    II.   Federal Rule of Civil Procedure Rule 12(b)(6)

          The Magistrate Judge also found that, even if Plaintiff had timely filed his complaint,

    Plaintiff fails to state a claim under Federal Rule of Civil Procedure 12(b)(6). (Id. at PageID

    71–72.)

          The Magistrate Judge reasoned that “Plaintiff alleges that he is disabled as a result of his

    schizophrenia and arthritis.” (Id. at PageID 71–72.) However, Plaintiff “does not allege any

    facts that allow this Court to infer that he was otherwise qualified for the position such that he

    can perform the essential functions of his job with or without a reasonable accommodation.”

          The Magistrate Judge also found that “Plaintiff does not provide factual allegations

    regarding his position, the essential functions of his job, or the accommodations requested.”

    (Id. at PageID 72.)



1
 To this effect, the Court takes particular note of Peete v. Am. Standard Graphic, in which the Sixth
Circuit affirmed the dismissal of a case where the plaintiff filed his complaint one day after 90-day
window afforded by 42 U.S.C § 2000e-5(f)(1). 885 F.2d 331, 331 (6th Cir. 1989) (affirming dismissal
when “ninety-one days elapsed between [the plaintiff’s] receipt of his right-to-sue letter and the filing of
his complaint, or one more day than the ninety-day limit under 42 U.S.C. § 2000e–5(f)(1).”).

                                                      2
Case 2:18-cv-02505-TLP-cgc Document 23 Filed 07/20/20 Page 3 of 3                          PageID 76




       Finally, the Magistrate Judge stated that Plaintiff provided no factual basis that

Defendants had knowledge of his disabilities. (Id.) Plaintiff only provided “mere conclusions

[that] are not entitled to the assumption of the truth[ ]” and vague assertions that “he ‘told a girl

in processing’” and “‘[other] people’” he did not feel well and had schizophrenia. (Id.) Thus,

the Magistrate Judge recommended that the Court dismiss Plaintiff’s complaint for failure to

state a claim. (Id.)

                                           DISCUSSION

       “A party may serve and file objections to the order within 14 days after being served with

a copy.” Fed. R. Civ. P. 72(a). “When no timely objection is filed, the court need only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes.

       Neither party objected to the R&R, and the time for filing objections has expired. See

Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2). “When no timely objection is filed, the court need only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes.

       Having reviewed the R&R, the Court finds no clear error and ADOPTS the R&R and

DISMISSES Plaintiff’s claim against Defendants.

       SO ORDERED, this 20th day of July, 2020.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                  3
